            Case 1:20-cv-00589-JMF Document 14 Filed 04/27/20 Page 1 of 2




                                  STEVEN A. HOFFNER
                                         ATTORNEY AT LAW
325 Broadway, Suite 505                                                              tel: 212-941-8330
New York, New York 10007                                                             fax: 646-810-4031
_____________________________________________________________________________________



                                                            April 25, 2020

BY ECF
Honorable Jesse M. Furman
United States District Judge
United States District Court
40 Centre Street, Room 2202
New York, New York 10007

                                          Re:      Tameeka Baker v. City of New York, et al.
                                                   20 CV 00589 (JMF)

Your Honor:

        I am plaintiff’s counsel on the above matter, and I write in opposition to defense counsel’s

application for a stay of the proceedings. First, a stay is inappropriate because the mere existence of a

criminal prosecution of Detective Franco is an inadequate basis for a stay. Also, although Detective

Franco was served with the summons and complaint on March 5, 2020, he has not answered or

appeared.


        I have attempted to talk to his criminal defense attorney, and left a message for him about this

lawsuit, but the lawyer did not return my call. Significantly, there are also issues related to the need for

discovery in this case, as the three year statute of limitations is due to expire on June 14, 2020.

Depending on the police documents that plaintiff is entitled to, there is a distinct possibility that plaintiff

will want to add other police officers as defendants, as they may also be responsible for the malicious

prosecution of plaintiff.
          Case 1:20-cv-00589-JMF Document 14 Filed 04/27/20 Page 2 of 2



        Plaintiff is sympathetic to the defendant City’s situation as it relates to the difficulties its

attorneys’ face in dealing with this pandemic. However, plaintiff’s rights are potentially prejudiced by

any delay and her ability to bring in other defendants may be compromised as well. Finally, there is just

no excuse for Detective Franco’s failure to answer or otherwise appear, and he should not benefit by his

choice to ignore this pending lawsuit, which led to plaintiff spending almost two years in jail because of

his malfeasance.


        Thank you for your prompt attention to this matter.




                                                              Respectfully,

                                                                       /s/

                                                              Steven Hoffner, Esq.




        The Court will hold a telephone conference on Wednesday, April 29, 2020, at 3:00 p.m., to address Defendants' motion to
        stay. In advance of the conference, counsel should confer with respect to whether there is limited Section 1983 Plan
        discovery that would (1) be feasible given the current circumstances and (2) would enable Plaintiff to determine if she has
        claims against any other parties and to amend her complaint before the applicable statute of limitations runs.

        To access the conference, counsel should call 888-363-4749 and use access code 5421540#. (Members of the press and
        public may call the same number, but will not be permitted to speak during the conference.) Counsel should be sure to
        consult the Court's Emergency Individual Rules and Practices, available on the Court's website https://
        www.nysd.uscourts.gov/hon-jesse-m-furman, and comply with the rules regarding conferences.

        The Clerk of Court is directed to terminate ECF No. 11.

                                                     SO ORDERED.




                                                                                April 27, 2020
